Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bach (US20080245288).
Regarding claim 1, Bach teaches a ventilation system for a boat comprising:
A windshield body (Figure 2, 118) comprising
A frame forming a joint section between two different and adjacent windshield sections (Figure 2, 132), the windshield body further comprising
An opening between an outside of the windshield body and an inside of the windshield body in the frame forming the joint section (Figure 2, 132);
A vent body for covering the opening on the inside, the vent body having a surface at least as large as the opening to act as a cap when the vent body is closed onto the opening (Figures 6-7: 138).
Regarding claim 2, Bach teaches all of the limitations of claim 1, further comprising
An air scoop at a bottom portion of the windshield body for air entry, in the frame forming the joint section (Figure 13: 150).
Regarding claim 3, Bach teaches all of the limitations of claim 2, wherein
The air scoop has an entry which is horizontal at the bottom portion of the windshield body (Figure 13: 150 has a horizontal dimension near the bottom of 132a).
Regarding claim 4, Bach teaches all of the limitations of claim 3, wherein
Wherein the air scoop extends upwardly within the frame forming the joint section (Figure 13: 150 is within the bounds of the frame 132).
Regarding claim 5, Bach teaches all of the limitations of claim 4, wherein
The opening for the vent body is provided at an end of the air scoop (Figure 13: at least two openings 134 can be considered to be at an end of scoop 150).
Regarding claim 6, Bach teaches all of the limitations of claim 5, wherein
The end of the air scoop is at a location completely higher than the entry of the air scoop (Figure 13: the outer surface of the upper end of the air scoop is completely above an entrance to the scoop).
Regarding claim 7, Bach teaches all of the limitations of claim 4, further comprising:
A conduit starting from an end of the air scoop extending within the frame forming the joint section with an upward component (Figure 13: 134 at either end of the scoop 150 punches through the frame, creating a conduit therein and through the frame. The conduit is three dimensional and therefore has some upward component).
Regarding claim 8, Bach teaches all of the limitations of claim 7, wherein
The opening for the vent body is provided at an end of the conduit (Figure 13: 134 has an outer end facing 150).
Regarding claim 9, Bach teaches all of the limitations of claim 8,
Wherein the end of the conduit is located completely higher than the entry of the air scoop (Figure 13: each 134 is above the horizontal portion of 150 at the bottom).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bach (US20080245288) in view of Nicola (US20120122387).
Regarding claim 10, Bach teaches all of the limitations of claim 1, but does not teach the particulars of claim 10.
However, Nicola discloses a vent body with a hinge for opening and closing onto the opening, on the inside (Figure 1: 20A, 40) and that such a vent body provides uniform operating effort (¶1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a construction in Bach in order to provide uniform operating effort.
Regarding claim 11, Bach as modified teaches all of the limitations of claim 10, wherein
A conduit is provided within the windshield body, the conduit extending in depth toward the inside of the windshield body (Figure 13: 134 is structured as a conduit through the frame).
Regarding claim 12, Bach as modified teaches all of the limitations of claim 11, but does not teach the particulars of claim 12.
However, Nicola discloses a vent frame provided on a contour of a vent opening (Figure 2: 24 surrounds a vent opening), further comprising an attachment in the vent frame (Figure 2: 26) and that such a vent body provides for uniform operating effort (¶1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a construction in Bach in order to provide uniform operating effort.
Claim(s) 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bach (US20080245288) further in view of Ziegler (US6585582).
Regarding claim 13, Bach teaches all of the limitations of claim 1, but does not teach the particulars of claim 13.
However, Ziegler discloses wherein the opening comprises flaps extending away outwardly from the body for scooping air flowing on an outside surface of the windshield body (Figure 2: 42) which constitutes a simple vent structure (“The vent forming attachments disclosed by these patents are relatively complex in construction and are difficult to install and may lack a firm attachment to the wall structure when installed. There is a need for a vent forming attachment that is simple in construction, has a very few parts, is easy to attach, and, when attached, makes a secure connection with the wall structure. An object of the present invention is to provide a vent forming attachment that fulfills this need.”) 
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize such design in Bach in order to provide a simple, effective vent structure.
Regarding claim 16, Bach teaches a ventilation system for a boat comprising:
A windshield body (Figure 2, 118) comprising
A frame forming a joint section between two different and adjacent windshield sections (Figure 2, 132), the windshield body further comprising
An opening in the frame forming the joint section (Figure 2, 132).
Bach does not teach the claimed flaps.
However, Ziegler discloses wherein the opening comprises flaps extending away outwardly from the body for scooping air flowing on an outside surface of the windshield body (Figure 2: 42) which constitutes a simple vent structure (“The vent forming attachments disclosed by these patents are relatively complex in construction and are difficult to install and may lack a firm attachment to the wall structure when installed. There is a need for a vent forming attachment that is simple in construction, has a very few parts, is easy to attach, and, when attached, makes a secure connection with the wall structure. An object of the present invention is to provide a vent forming attachment that fulfills this need.”) 
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize such design in Bach in order to provide a simple, effective vent structure.
Claim(s) 14-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bach (US20080245288) further in view of Ziegler (US6585582), further in view of Nicola (US20120122387).
Regarding claims 14 and 17, Bach as modified teaches all of the limitations of claims 13 and 16, but does not teach the particulars of claims 14 and 17.
However, Nicola evidences that it is known to hinge the louvers of the vent type disclosed by Ziegler (Figure 1, ¶21).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide a hinge axis for each one of the louvers which can individually hinge around their respective hinge axis in order to render the vent openable and closable.
Regarding claims 15 and 18, Bach as modified teaches all of the limitations of claims 14 and 17, further comprising:
a link which is a solid piece of material attached to at least two of the flaps to ensure that the at least two of the flaps can hinge together simultaneously (Figure 1: 22 of Nicola).
Regarding claim 19, Bach as modified teaches all of the limitations of claim 18, wherein
the link is attached to an edge of all of the flaps to ensure that all of the flaps can hinge together simultaneously (Figure 1: 22 of Nicola).
Allowable Subject Matter
Claim 20 is allowed.
The prior art, while disclosing many general features of the prior art, the construction of claim 20 which requires that the air scoop extend upwardly to form a conduit within the frame is not anticipated or rendered obvious by the prior art.
Response to Arguments
Applicant’s remarks filed 05/03/2022 have been fully considered.
Applicant’s arguments with respect to Mason are moot because Mason is not relied upon herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/Primary Examiner, Art Unit 3763